Title: From George Washington to Claude Gabriel, marquis de Choisy, 22 October 1781
From: Washington, George
To: Choisy, Claude Gabriel, marquis de


                  
                     Sir.
                      22d Octob. 1781.
                  
                  The Quarter Master General is authorized by me to take charge of all the horses captured at Gloucester, as part of the public property which falls under his department—I request that you will be pleased to give positive orders to prevent the exchange or release of any of them—and in case any horses have been inadvertently removed by either means, that you will be so good as to direct how they may be most easily recovered—I ask your pardon for this trouble and am with great esteem and regard Sir
                  
                     G.W.
                  
               